Order, Family Court, Bronx County (Harold Lynch, J.), entered on or about June 26, 2001, which, after a fact-finding hearing, revoked appellant’s probation and placed him in the custody of the New York State Office of Children and Family Services for up to 18 months in a limited secure facility, unanimously affirmed, without costs.
Charged with the commission of acts that, if committed by someone over the age of 16 years, would constitute the crimes of sodomy in the first degree and sexual abuse in the first degree, appellant admitted, in his fact-finding allocution, to commission of one count of sexual abuse in the first degree. Following the dispositional hearing, appellant was adjudicated a juvenile delinquent and placed on probation for two years. Among the conditions of probation were directives that appellant obey his parents’ commands, not use illegal drugs and attend sexual abuse counseling. Among the parents’ rules for the probationary period was that respondent was forbidden to use drugs or alcohol and especially that he not bring marijuana into the house. The father’s testimony that during the probationary period he observed his son in his room rolling a marijuana cigarette, while holding a bag of marijuana, as was indicated by its appearance including the presence of seeds, and as was admitted to be such by the son, was sufficient to establish a violation of probation. The petition alleging the violation of probation, supported by the father’s deposition containing his nonhearsay statement setting forth his personal *246observations, was facially sufficient (Family Ct Act § 360.2 [2]). The evidence adduced at the hearing, including the father’s testimony establishing these same facts, proved the violation by a preponderance of the evidence (Matter of Alpheaus M., 168 AD2d 208). Concur — Nardelli, J.P., Tom, Mazzarelli, Buckley and Lemer, JJ.